UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6711


R. JAMES MILLER, JR.,

                      Petitioner – Appellant,

          v.

NENA WALKER-STALEY, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:15-cv-01959-RBH)


Submitted:   October 11, 2016               Decided:   October 24, 2016


Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert James Miller, Jr., Appellant Pro Se. James Anthony
Mabrey, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert      James       Miller,      Jr.,     seeks   to   appeal    the       district

court’s    order      denying       relief   on     his    28   U.S.C.   § 2254       (2012)

petition.       The district court referred this case to a magistrate

judge     pursuant      to     28     U.S.C.       § 636(b)(1)(B)        (2012).         The

magistrate judge recommended that relief be denied and advised

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,       766 F.2d 841,     845-46       (4th    Cir.      1985);    see    also

Thomas v. Arn, 474 U.S. 140 (1985).                   Miller has waived appellate

review by failing to file objections after being provided proper

notice    at    his    address       of    record.         Accordingly,        we    deny   a

certificate of appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions      are    adequately        presented        in   the   materials       before

this court and argument would not aid the decisional process.



                                                                                DISMISSED



                                               2